I concur in the opinion and the judgment, but as to the provision in the policy that "if the insured prior to the date hereof has had any illness or disorder of the . . kidneys . . the liability of the company under this policy shall be limited to the return of the premiums paid, provided, however, that the limitation contained in this clause shall not be effective after two years from the date of this policy," I concur because I am bound by the majority ruling in the North case, holding that the above provision is binding.